Citation Nr: 9930956	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-07 032	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from April 1953 to 
March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in October 1995 in Atlanta, 
Georgia.  

The Board observes that a March 1998 rating action denied 
service connection for an eye disability and for skin cancer.  
However, the veteran has alleged that his skin cancer is due 
to inservice exposure to ionizing radiation but the March 
1998 rating action did not address or develop that claim 
under the provisions of 38 C.F.R. § 3.311 (1999).  As to 
this, 38 C.F.R. § 3.311(b)(2)(vii) (1999) provides that skin 
cancer is a radiogenic disease for the purpose of development 
and adjudication under the provisions of 38 C.F.R. § 3.311, 
which includes obtaining a radiation dose estimate.  In this 
regard, the remand portion of this decision addresses matters 
which would indicate possible exposure to ionizing radiation.  
Accordingly, this matter is drawn to the attention of the RO.  

Also, entitlement to VA dental outpatient treatment was 
denied by the RO in 1958, 1959, and 1963.  In a July 1999 
letter the veteran indicated that prior to his verified 
active service he had had no problems with his teeth.  If he 
is again attempting to claim or to reopen a claim for VA 
dental outpatient treatment he should specifically state this 
in writing.  


FINDINGS OF FACT

1.  The veteran had verified active service in the U.S. Air 
Force from April 1953 to March 1957.  

2.  A decision of the Board in July 1958 upheld a January 
1958 RO denial of service connection for residuals of a back 
injury.  

3.  The evidence received since the Board decision in July 
1958 is not new and material and when considered together 
with the evidence previously on file does not reopen the 
claim.  


CONCLUSIONS OF LAW

1.  The decision of the Board of July 1958 which denied 
service connection for a back condition is final.  38 
U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 20.1100(a), 
20.1104 (1999).  

2.  The additional evidence, when considered with the old 
evidence, is not sufficient to reopen the claim for service 
connection for a back condition.  38 U.S.C.A. §§ 5107(a), 
5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the Board in July 1958 upheld a January 1958 RO 
denial of service connection for residuals of a back injury.  

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened and allowed on the same factual basis; 
rather new and material evidence must be presented.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 20.1104, 
20.1105 (1999).  After a Board denial, a claim may be 
reopened and reconsidered only if new and material evidence 
is presented.  New and material evidence is jurisdictional, 
i.e., if not submitted the Board is without jurisdiction to 
adjudicate the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the United States Court of Appeals for 
the Federal Circuit (hereinafter "Federal Circuit") held 
that in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) impermissibly defined 
"material evidence" as requiring, for reopening of a 
previously denied claim, that such evidence establish "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  The new standard established in Hodge 
is lower than that in Colvin and requires only that the new 
and material evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  "[A]ny 
evidence found to be material under the more stringent Colvin 
test would also have to be found to be material under the 
more flexible Hodge standard."  Fossie v. West, 12 Vet. 
App. 1, 4 (1998).  The Hodge test "calls for judgment as to 
whether new evidence [] bears directly or substantially on 
the specific matter."  Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  If no new evidence is submitted, no further 
analysis of materiality is required since evidence which is 
not new can not be both new and material.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Moreover, if there is no 
new and material evidence, the Board is without jurisdiction 
to proceed further, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), and there the analysis must end.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be evidence submitted since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
must be so significant that it must be considered de novo to 
fairly decide the merits of the claim.  

Second, if new and material evidence is presented, the claim 
is reopened and it must immediately be determined whether, 
based on all the evidence, the reopened (not the original) 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) (since a reopened claim is not 
necessarily well grounded).  
This is because the Hodge decision effectively decoupled the 
previously announced relationship between determinations of 
well groundedness and of new and material evidence (the 
difference, if any, between evidence required for well 
groundedness and that which constitutes new and material 
evidence appears to be of slight degree; Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (citing Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) and Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995)(en banc)).  Elkins v. West, 12 Vet. App. 209, 214 
(1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  Third, if the reopened claim is well grounded, 
it must then be adjudicated de novo, after ensuring that the 
duty to assist has been fulfilled, and with application of 
the benefit-of-the-doubt rule.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

Background

The evidence on file at the time of the 1958 Board decision 
included service medical records and a report of VA 
examination in 1958.  The service medical records of active 
duty from April 1953 to March 1957 reflect that the 
examination for enlistment in April 1953 was negative with 
respect to the veteran's back.  

The veteran injured his back in October 1954 and X-rays of 
his lumbosacral spine revealed partial lumbarization of the 
first sacral segment (S1) with formation of a large pseudo-
arthrotic joint on the left.  The margins of that joint space 
were somewhat sclerotic.  The intervertebral disc spaces were 
normal and the posterior elements appeared to be intact.  The 
impression was an anomalous lumbosacral junction.  

In November 1954, the veteran still had back pain and 
received treatment at a clinic.  Later that month an 
examination revealed tenderness of his back and even later in 
November 1954 he had some slight improvement and was placed 
on light duty.  He was to receive heat and massages to his 
back.  In December 1954, he still had back pain and was to do 
back exercises.  A clinical record cover sheet reflects that 
he was hospitalized from the 14th to the 22nd of December 1954 
and the diagnosis was lumbarization of S1, incurred in line 
of duty and not existing prior to service. 

In January 1955, the veteran received physiotherapy to his 
back and still had back pain with leg numbness.  A clinical 
record cover sheet reflects that he was hospitalized in 
January 1955 at Hunter Air Force Base and transferred on the 
1st of February 1955 to a hospital at Maxwell Air Force Base.  
The diagnosis was lumbarization of S1 incurred in line of 
duty and not existing prior to service.  

In March 1955, it was noted that the veteran still complained 
of back pain and that there had been no change in his 
physical profile.  It was further indicated that while his 
back was causing pain "it is unusual for this condition to 
do so."  He was to be placed on light duty for a while.  

The examination for service discharge in March 1957 revealed 
no abnormality but it was noted that the veteran stated that 
his "last 3 vertebras [sic] are deformed due to accident 
with ammo cans."  

On VA examination in October 1957, the veteran related having 
injured his back in 1954 while loading ammunition aboard a B-
47.  He had subsequently been hospitalized, and treated 
conservatively.  Physicians had told him that he had a 
congenital defect in his lower spine and that surgery was not 
indicated.  His medical records were not available for 
review.  He complained of a constant nagging pain in his low 
back, especially made worse with lifting heavy objects or 
making an awkward movement.  Rest usually relieved the pain.  
He occasionally had some numbness over the anterior aspect of 
his left thigh.  His carriage was erect and his posture and 
gait were normal.  On examination there was no spasm of the 
erector spinae muscles.  Flexion was to 90 degrees.  When he 
assumed an erect position he had slight discomfort in the 
lumbosacral region.  There was full range of motion in 
hyperextension and lateral bending.  There was some 
tenderness to percussion and pressure over L5-S1.  There were 
no sensory changes in his lower extremities.  Knee and ankle 
jerks were active and equal.  Straight leg raising and 
Lasegue's tests were negative.  X-ray study of the lumbar 
spine revealed a transitional vertebra, probably a 1st sacral 
segment, with apparent lumbarization with the transverse 
process sacralized on the left side.  The articulation with 
L5 of this transitional vertebra was higher on the left than 
on the right.  The diagnoses were congenital anomaly of L5-S1 
and a chronic mild lumbosacral strain.  

The evidence received since the July 1958 Board decision 
includes information that records pertaining treatment or 
evaluation of the veteran's back disorder were no longer 
available from Dr. Mainor, the veteran's family physician 
from 1957 to 1971; from the Radiologic Associates from the 
late 1960s to the mid-1980s; from the Occupational Medical 
Center from the late 1970s to the early 1980's; from Dr. 
Swift from 1959 to 1982; and from Dr. Musarra from 1971 to 
1985.

Records from the Georgia Air National Guard from 1971 to 1987 
reflect that on examination for enlistment in January 1971 no 
abnormality of the veteran's back was noted but it was 
reported that he had injured his back 12 years earlier and 
had no complications or sequelae.  However, in an adjunct 
medical history questionnaire the veteran reported having or 
having had back trouble of some kind.  

Medical history questionnaires dated from April 1972 to May 
1983 are negative for a complaint of recurrent back pain. 

In May 1984, it was noted that the veteran had stepped off of 
a truck and twisted his back.  He had had soreness and 
stiffness and then felt a little numbness in his left leg and 
foot.  He had fallen in January 1984 when had had slipped on 
some ice at school while working.  He had been seeing a 
chiropractor.  He had a catch in the left lower lumbosacral 
area.  Deep tendon reflexes were present in the knees.  He 
had had back trouble dating back 20 years to an earlier 
period of service.  The assessment was a possible herniated 
disc at L4-5.  In June 1986, the assessment was low back pain 
and he was given medication. 

Periodic examination in January 1987 revealed no back 
abnormality but in an adjunct medical history questionnaire 
the veteran reported having or having had recurrent back 
pain.  

The RO received private clinical records in February 1997.  
The records show that the veteran was hospitalized at the 
Kennestone Hospital in November and December 1981 at which 
time it was noted that he had injured his back 18 years 
earlier.  He complained of low back and left leg pain.  It 
was reported that he had recently had a lumbosacral strain.  
He was given a continuous lumbar depo-medrol injection.  The 
diagnosis was a lumbosacral strain with bilateral sciatica.  

Additional private clinical records received in March 1998 
reveal that X-ray study of the veteran's lumbar spine in 
January 1984 disclosed loss of normal lumbar curvature; 
spondylosis; scoliosis; subluxation at L2, L3, and L4; 
lumbarization; and localized osteochondrosis.  

Also received in March 1998 were private lumbopelvic X-rays 
in August 1984, which revealed decreased lumbar curvature; 
diminished disc height at L5-S1; right lumbar scoliosis; and 
a possible traction spur at L5 indicating instability.  The 
veteran was hospitalized at the Kennestone Hospital in 
September and October 1984.  It was noted that 6 months 
earlier he had been in an accident and sustained a neck 
injury.  In January 1984, he had slipped on some ice and 
fallen, striking the back of his head.  He had had 
chiropractic manipulation of the cervical spine.  

Private clinical records of Lauren G. Smith, M.D., reflect 
that on December 31, 1990 it was reported that the veteran 
had had recurrent low back pain secondary to an injury 35 
years earlier but had no symptoms at the time of examination.  
On that same day another clinical record reflects that he had 
had recurrent pain since a lumbar spine injury in 1954.  In 
October 1992, he complained of occasional low back pain.  In 
November 1993, he had had no recent low back pain but the 
assessments included occasional low back pain.  In November 
1994, the diagnoses included osteoarthritis of the low back 
and hips.  In November 1995, he had occasional low back, hip, 
and knee pain secondary to osteoarthritis, which was also one 
of the diagnoses.  

At the July 1999 video-conference hearing, the veteran 
testified that in the fall of 1954 he had injured his back 
during active service while loading ammunition aboard a plane 
(page 5 of that transcript).  He was hospitalized the next 
morning and spent one week in the Hunter Air Force Base 
hospital where he was placed in traction and given codeine.  
He had then been transferred to the Maxwell Air Force Base 
hospital where he was given therapy for two weeks.  He had 
then been sent home on convalescent leave and after an 
evaluation at the Hunter Air Force Base hospital he had been 
placed on light duty for the remainder of his tour of active 
duty and never returned to the duty for which he had been 
trained (page 6).  Apparently, the lower three lumbar 
vertebrae had been torn loose due to the inservice injury, 
pinching the nerves going to his legs and hips.  This 
clinical information should have been in his service medical 
records but was not and he believed that this was because 
some of his service medical records were destroyed in a fire.  
His National Guard records should be intact and should 
reflect that he was operated on in 1958 by a civilian (page 
7).  The veteran further noted that he continued to receive 
spinal adjustments from a chiropractor about every 3 or 4 
months to relieve pain from pinched nerves (page 8).  


Analysis

The veteran alleges, in his VA Form 9, that the RO did not 
forward his appeal to Board in 1958.  This is incorrect 
inasmuch as the Board did render a decision in 1958.  

The veteran alleges that some of his service medical records 
were destroyed by fire.  However, while there was a fire at 
the National Personnel Records Center in 1973, there is 
nothing in the record which indicates that any of the 
veteran's service medical records were damaged or destroyed.  

However, the service medical records of active service are 
incomplete, since they do not contain complete records of 
inservice hospitalizations for a back disorder.  Where a 
veteran's service medical records are incomplete there is a 
heightened obligation to explain any findings and 
conclusions.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

Piecing together the veteran's statements and testimony, he 
has indicated that he served in the U.S. Navy Reserves prior 
to his active service in the U.S. Air Force from April 1953 
to March 1957.  After his active service in the Air Force, he 
served in the U.S. Air Force Reserves until he entered the 
Georgia Air National Guard in which he served from 1971 to 
1987.  He has also testified that while in the U.S. Air Force 
Reserves he was called up for active duty in 1962 to 
participate in atmospheric nuclear testing as part of 
Operation Dominic and was assigned to the U.S. Navy.  
However, there is no allegation of any back injury or 
complaints, history or treatment for back disability during 
such active duty.  Thus, the absence of complete records of 
any service in the U.S. Air Force Reserves has no outcome on 
the application to reopen the claim for service connection 
for a back disorder.  

In the 1958 Board decision it was stated that : 

The evidence shows that the veteran has a congenital 
anomaly of the 5th lumbar and 1st sacral vertebrae.  
The lumbarization of a transitional vertebra, 
diagnosed on official examination, is a 
constitutional or developmental abnormality and is 
not considered a disability under the laws and 
regulations of this Administration.  It is not 
established that the symptoms during service were due 
to other than the congenital anomaly and increase in 
disability or aggravation is not established.  Since 
the evidence does not show that the veteran's back 
condition resulted from any condition in service or 
was aggravated during active duty, a finding of 
service connection is not warranted.  The appeal is 
denied.  

The Board decision did not specifically address in its' 
analysis the inservice injury or the VA diagnosis of a 
chronic lumbosacral strain in October 1957, only seven months 
after discharge from active service; noting also that there 
was also no evidence of an intervening injury between service 
discharge and the October 1957 VA examination.  

In any event, the new evidence received since the 1958 Board 
decision discloses that the 1971 examination for entrance 
into the Georgia Air National Guard specifically found that 
there were no complications or sequelae from the prior 
inservice back injury, although at the time of this entrance 
examination the veteran also related having back trouble of 
some kind.  Moreover, numerous medical history questionnaires 
thereafter are negative for any complaint of recurrent back 
pain.  

While the veteran has provided the names and addresses of 
private treatment sources which he alleges treated him after 
1957 for back disability, attempts to obtain these records 
were unsuccessful.  Moreover, the evidence establishes that 
it is only after the 1984 injuries that the veteran again 
began receiving treatment for back disability.  X-rays in 
1984 revealed loss of lumbar lordosis, spondylosis, 
scoliosis, lumbarization, subluxation of lumbar vertebrae, 
and osteochondrosis; whereas X-rays detected only congenital 
lumbarization during active service.  

While there is evidence that the veteran has related 
histories of continued back pain since the inservice injury 
in 1954, there is contravening evidence in the form of the 
majority of the medical history questionnaires, when he 
served in the Georgia Air National Guard, of no recurrent 
back pain.  In sum, prior to the supervening back injury or 
injuries in 1984, there was only one reference in the newly 
received evidence which pertained to the veteran's back.  
This was the medical history questionnaire on enlistment into 
the Georgia Air National Guard but, as noted, at that time it 
was also specifically noted that there had been complications 
or sequelae from the prior injury.  

The new clinical evidence does not establish, as the veteran 
testified, that he had a back operation in 1958, or at any 
other time.  

Overall, when both the old and the new evidence are 
considered, the new evidence is not so significant that it 
must be considered de novo to fairly decide the merits of the 
claim.  This is particularly true in light of the absence of 
a definitive medical opinion linking current back disability 
to the inservice injury.  The closest any of the new evidence 
comes to this is the December 1990 notation that the veteran 
had recurrent low back pain secondary to an injury 35 years 
earlier but had no symptoms now, even though another clinical 
notation of that same date reported that he had had back pain 
since that injury.  

Accordingly, reopening of the claim for service connection 
for a back disorder is not warranted.  


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a back disorder is not 
reopened.  The appeal is denied.  



REMAND

Because all possibly relevant periods of active duty have not 
been verified, the Board specifically refrains from 
adjudicating at this time whether the claim for service 
connection for bilateral hearing loss is well grounded.  

The veteran stated in a July 1999 letter that he had served 
in the U.S. Naval Reserve from September 1952 until joining 
the U.S. Air Force in April 1953.  The veteran testified that 
during the interim between verified active service in the 
U.S. Air Force (from April 1953 to March 1957), he had served 
in the U.S. Air Force Reserves prior to serving in the 
Georgia Air National Guard (from 1971 to 1987) (page 1).  
However, no period of active duty, active duty for training 
or inactive duty for training in the U.S. Air Force Reserves 
or the Georgia Air National Guard has been verified.  

From the Board's review of the record it appears that 
following discharge from active service in the U.S. Air 
Force, the veteran served in the U.S. Air Force Reserves and 
was apparently called up for active duty in about 1962 and 
may have participated in an atmospheric nuclear testing 
program in 1962.  At the video-conference he testified that 
he was activated by the U.S. Air Force reserves and was 
assigned to the U.S. Navy for participation in Operation 
Dominic (page 2).  He testified that the concussion from 
atmospheric nuclear testing ruptured his right eardrum and 
this, together with acoustic trauma from nuclear blasts, 
caused his current bilateral hearing loss (page 3 and 13).  

In February 1996, the veteran was requested to provide 
verification (copies of DD Form 214) of any other period of 
active duty.  He responded later that month stating that he 
had not received any Form DD 214 from the Navy, the Air Force 
Reserves or the Georgia Air National Guard.  There is on file 
a report of an examination for enlistment into the Georgia 
Air National Guard in January 1971 and service medical 
records indicated he served therein until 1987.  Also in his 
February 1996 letter he stated that he had "computer print 
outs" which verified his service.  However, no computer 
printouts were forwarded to VA.  

A service medical record reflects that in June 1962 the 
veteran had aerotitis with otitis media in the left ear.  He 
was able to perform valsalva maneuver.  He was given 
medication.  Later that month his ear was much improved and 
several days after that it was reportedly all clear.  On the 
right hand side and on the bottom of that clinical record is 
a notation of "USAF -AD" and at the top of that page is a 
notation of 1211th Test Sq., Kirkland AFB, N.M."  A July 1992 
service medical record reflects that he had noted clear 
discharge from the left ear on one occasion.  The left 
tympanic membrane moved a little with valsalva's maneuver but 
there was no injection or retraction of the eardrum and the 
ear canal appeared normal.  

The Board observes that the operational period for Operation 
DOMINIC I was from April 25, 1962 through December 31, 1962 
and that the operational period for Operation DOMINIC 
II/PLOWSHARE was from July 6, 1962 through August 15, 1962.  
38 C.F.R. § 3.309(d)(v)(R) and (S) (1999).  

From the foregoing, it can be seen that the veteran's 
participation in U.S. nuclear atmospheric testing should be 
verified.  The veteran should be contacted and requested to 
provide as much detailed information as possible concerning 
his participation in such testing.  This should include, but 
not be limited to, the complete and inclusive dates of his 
participation and the name of any U.S. Naval ships upon which 
he was stationed and any and all computer prints or other 
documentation he may have pertaining to any period of active 
duty, active duty for training or inactive duty for training 
while in the U.S. Air Force Reserves or the Georgia Air 
National Guard.  

Then the RO should attempt to verify the veteran's 
participation in any atmospheric nuclear testing program, to 
include the inclusive dates of such service, and should also 
attempt to verify whether there exist any additional service 
medical records pertaining to the veteran which might be 
located with the 1211th Test Squadron, U.S. Air Force 
Reserves or with the U.S. Navy (since the veteran was, by his 
testimony, apparently stationed aboard a U.S. Naval vessel).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:  

1.  The veteran should be contacted and 
requested to provide as much detailed 
information as possible concerning his 
participation in nuclear atmospheric 
testing in 1962.  This should include, 
but not be limited to, the complete and 
inclusive dates of his participation and 
the name of any U.S. Naval ships upon 
which he was stationed and copies of any 
military orders or other documents (such 
as computer printouts to which he 
referred) which he has in his possession 
that have a bearing upon or verify such 
service.  

2.  After the veteran responses have been 
received, and even in the event that he 
does not respond, the RO should take the 
appropriate steps to verify the veteran's 
having been called up for active duty for 
participation in nuclear atmospheric 
testing in 1962.  

Care should be taken to contact both the 
U.S. Air Force and the U.S. Navy for such 
verification and any and all service 
medical records which may be available.  
All records obtained should be added to 
the claims folder.  

3.  Following completion of the above, 
the RO should reconsider the claim of 
entitlement to service connection for 
bilateral hearing loss.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to accord the veteran due process of 
law.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals






